Citation Nr: 1317034	
Decision Date: 05/23/13    Archive Date: 05/31/13

DOCKET NO.  05-15 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include sleep apnea.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Esq.


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel







INTRODUCTION

The Veteran had active service from October 1966 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. The November 2004 rating decision denied the Veteran's claim. In December 2008, the Board remanded this case to the RO via the Appeals Management Center ("AMC") for further development and then denied his claim in a November 2009 decision. The Veteran appealed his case to the U. S. Court of Appeals for Veterans Claims ("Court"), and in an August 2011 Order, the Court granted the parties' Joint Motion for Remand ("Joint Motion"), vacated the Board's November 2009 denial, and remanded the matter to the Board for development consistent with the Joint Motion. 

In January 2012, the Board remanded the appeal to the RO for a more thorough VA examination and opinion addressing the etiology of a claimed respiratory disorder. The examination was completed in August 2012 and in October 2012, the Veteran through counsel submitted a copy of an extract from a medical research resource.   Although the RO requested an addendum from the August 2012 VA examiner, and it was issued in March 2013, the addendum did not refer to the medical research extract submitted by counsel.  

The Board and as a general matter, VA adjudicators may not offer their own non-medically trained opinions as to medical evidence. Colvin v. Derwinski, 1 Vet.App. 171 (1991). Because the Board cannot determine the probative value of this newly-submitted extract, the appeal is therefore REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.





REMAND

The Veteran is attempting to obtain service connection for a respiratory disorder, primarily sleep apnea. He contends that while on active service from October 1966 to August 1968, he performed duties which regularly exposed him to chemical solvents such as PS 661; which in turn caused the development of respiratory disorders and sleep apnea. 

The Veteran underwent VA Compensation and Pension examination in March 2009, when he reported that while in service in the Air Force, he worked as a flight mechanic on the flight line and in the fire department all of which involved exposure to chemicals and led to "allergic reactions" including skin rashes, and upper respiratory symptoms such as shortness of breath and migraine headaches.  He had no similar symptoms upon entry into the service but had significant shortness of breath upon exit. The VA examiner stated that the diagnosed sleep apnea was less likely as not caused by or a result of shortness of breath in service. The stated rationale was that "shortness of breath       is not a typical presenting symptom of sleep apnea," and cited in-depth to a medical journal article listing various other risk factors more commonly associated with development of sleep apnea.   		 

The Veteran underwent re-examination in August 2012 (by the same physician) and the opinion proffered was that the Veteran's obstructive sleep apnea was not due to or a result of his military service. The stated rationale was that there was "no evidence noted in the SMRs [meaning Service Treatment Records] indicating symptoms consistent with sleep apnea. The most common risk factor for sleep apnea is obesity; the Veteran's current BMI is elevated at 37.44 and at time of diagnosis BMI was 34." 

As noted, in October 2012, the Veteran through counsel provided an abstract of a medical journal article stating the conclusion that: "The result indicates that occupational exposure to organic solvents might cause sleep apnea. A new observation is that even snoring could be caused by exposure to organic solvents.                It is important to elucidate whether exposure to organic solvents is a cause of obstructive sleep apnea, because such a finding may have important implications for prevention and treatment of sleep disturbances."

In March 2013 the VA examiner reported that: "Obstructive sleep apnea did not have its onset during nor is it related to any incident of service including reaction to PS 661 or complaints of shortness of breath in 1968. Rationale: please refer to original opinion report regarding risk factors and etiology of obstructive sleep apnea, none of which include allergic reactions. Shortness of breath is not a symptom of obstructive sleep apnea; daytime hypersomnolence, fatigue, snoring and apneic episodes during sleep are symptoms of obstructive sleep apnea." 

It is unclear whether the VA examiner reviewed the claims file before providing this updated opinion, which would include the medical journal article provided by the Veteran's attorney 

Accordingly, the case is REMANDED for the following action:

1. Return the claims folder to the examiner who conducted the VA examination of August 2012   (and provided the March 2013 addendum) and request a supplemental opinion. If the VA examiner is no longer available, a physician similarly-qualified in the diagnoses of respiratory disorders may respond to this inquiry. If necessary, another VA medical examination must be conducted.

2. Ask the VA examiner review the contents of the Veteran's claims file, TO INCLUDE BUT NOT LIMITED TO:

Service treatment records indicating upper respiratory infection (November 1966); complaints of chest pain; suspected skin allergy to PS 661 (April 1968); complaints of shortness of breath and frequent colds (June 1968); separation examination showing "shortness of breath with minimal exertion or continuous talking" (June 1968).

THE MEDICAL TEXT EXTRACT, "NEUROEPIDEMIOLOGY 1997, VOL. 16, NO.6, "OCCUPATIONAL EXPOSURE TO ORGANIC SOLVENTS AND SLEEP DISORDERED BREATHING" found at the top of Volume 7 of the claims folder. 

3.  As the VA examiner to THEN EXPRESS A FULLY EXPLAINED OPINION AS TO WHETHER THIS EXTRACT, IN VIEW OF THE VETERAN'S MILITARY, POST-MILITARY AND MEDICAL HISTORIES, INDICATES THAT THE VETERAN HAS A RESPIRATORY DISORDER TO INCLUDE BUT NOT LIMITED TO SLEEP APNEA, THAT WAS CAUSED OR AGGRAVATED BY ANY INCIDENT OF ACTIVE MILITARY SERVICE, INCLUDING THE DOCUMENTED HAZARDOUS CHEMICAL EXPOSURE. 

4. The RO should then review the claims file. If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West,          11 Vet. App. 268 (1998).

5. Thereafter, the RO should readjudicate the claim on appeal based upon all additional evidence received. If the benefit sought on appeal is not granted, the Veteran and his attorney should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to        the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2012).



